Title: George Joy to James Madison, 21 October 1834
From: Joy, George
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    
                             
                             
                            12. Paper Buildings Temple—
                                
                                
                             London—21st October 1834
                        
                        
                        
                        
                        I received with the greater satisfaction your kind letter of the 8th Ult. as those which it answered had not
                            left England many days before I learnt by the papers that the state of your health was such as to leave it very
                            problematical whether they would reach you at all; and though subsequent advices announced your convalescence, the
                            accounts were not such as to flatter me with the hope of hearing from you so early, or at any time so circumstantially, as
                            in the letter before me.
                        Nothing could be more in accordance with my wishes, had it occurred to me to express any, than your
                            intercommunication with Mr Adams, whether he proceed in the task assigned him or not; but I hope he may proceed in it
                            with sufficient leisure as I can imagine no one better calculated to do it justice whether from a knowledge of the facts
                            assigned to the deceased by Fame, or from personal intercourse. Of the latter, I remember when I asked Mr. Adams; on his
                            arrival here in the year 1815, what Lafayette was looking for, he answered (multum in parvo) that he wanted a Republic
                            with a head to it.
                        What you say of the Chancellor of the Exchequer and the War taxes is familiar to me, and I think must have
                            been stated in my political correspondence—if not to you possibly to Mr Adams with whom I corresponded when at Ghent.
                            But in fact the Chancellor of the Exchequer was the very Minister in the Cabinet to whom I have no doubt my Conciliator
                            was communicated in extenso—print and Manuscript—the "certain Minister" mentioned in my letter to Sir James Graham. The
                            Editor of the Pamphleteer—a clever little man of the name of Thompson, and called Alcedo Thompson from having Edited a
                            dictionary of Alcedo, was the special protégé of Vansittart. He had at the time a place under Government, and was shortly
                            after promoted to a better. I have somewhere his letter to the Printer, refusing to publish the 8 last numbers. I met him,
                            long after, at a party at John Adams Smith’s with Edward Everett and others and he blushed not a little: it was the first
                            time I had seen him since said refusal, but I took no notice of it.
                        I see nothing in what you propose that I cannot advocate with a pure conscience. On the question of free
                            ships, free goods there was surely an understanding, if not an express stipulation, in the Jay & Grenville treaty,
                            that it should be resumed when peace should place the two Nations on a par: indeed that subject will never be placed on a
                            proper footing till innocent goods in unarmed ships, even of enemies, shall be allowed to pass the Ocean freely; but the
                            interests of rapacity are hard to contend with.
                        Mr. Fuller had sailed for England when your letter reached New York; but it was only to dispose of his
                            property here and he returned with his family and his means in February last. This I have only recently learned from the
                            widow of my friend Brigstock late M. P. for Somertsetshire, whom I met at my Nephew’s at Hartham Park. My own illness at
                            the time of his arrival and that of my friend with its fatal termination prevented my hearing of Mr F. before. He was
                            however profuse of his acknowledgments of the kindness of my friends (which of them I know not but I suppose Genl: Scott
                            or Mrs Mayo, or perhaps Mr Adams) through whom he reported that he had done every thing and without whom he should have
                            done nothing.
                        From Mrs B. I could not learn exactly where he is but somewhere not far from New York and I send your letter
                            by this packet to the address at N. Y. that he left on his first Voyage.
                        I am writing in some haste as I wish to avail myself of the first opportunity to thank you for the very kind
                            expressions of your regard and good wishes, and I sincerely hope that the reciprocation of mine may find you in as good
                            health as the nature of things will allow; remaining at all times and in all places Your faithful friend &
                            servant.
                        
                        
                            
                                G. Joy.
                            
                        
                    